DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
    
Claim Status
Claims 19-32 are pending. 
Claims 1-18 were previously cancelled.
Claims 19, 21, 22 and 23 are currently amended.
Claims 19-32 have been examined.
Claims 19-32 are rejected.

Priority
Priority to CON 11/706,923 filed on 02/15/2007 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

This rejection is reiterated from the previous Office Action.
Claims 19-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marocchi et al. (International Application Published under the PCT WO 03/035027 A1, Published 05/01/2003) in view of Chandra et al. (US Patent 6565891 b1, Published 05/20/2003) and Miljkovic (US Patent Application Publication 2002/0077354 A2, Published 06/20/2002) as evidenced Block et al. (US Patent Application Publication 2003/0148992 A1, Published 08/07/2003).
The claims are directed to a solid dosage form such as a astablet dosage form composition comprising at least one polyvalent metal such as iron, magnesium, manganese, chromium, molybdenum, selenium, vanadium, zinc, and/or copper, at least one oxidizable vitamin such as 15 to 600mg vitamin C, 20 IU to 200 IU vitamin E, vitamin A, vitamin A precursors, vitamin B6, vitamin D3, vitamin K, and folic acid, anhydrous dicalcium phosphate, further comprises pantothenic acid and niacin. The claims are further directed to the composition comprising a carotinoid. The claims are further directed to a method of reducing oxidation induced spotting and for stabilizing disintegration behavior.
 	Marocchi et al. teach a tablet comprising 1.43mg vitamin A, 1.65mg vitamin B6, 24.44mg vitamin C, 1.50mg vitamin D3, 10.43mg vitamin E, 0.05mg folic acid, 18.0mg vitamin PP, 0.52 copper, 12.68 iron, 6.25mg zinc, 19.89 magnesium, and 220.64mg dicalcium phosphate anhydrous (page 6, Example I). The invention is related to a tablet for humans in particular children (abstract). Block et al. teach vitamin PP is niacin (paragraph 0018).
	Marocchi et al. lacks a composition comprising manganese sulfate and pantothenic acid. Marocchi et al. also lacks a teaching wherein the composition is free of compounds with mobile bound water and/or is in hydrate form.
	Chandra teaches a nutritional supplement particularly for children (abstract). The supplement can comprise manganese sulfate because it is important in maintaining the integrity of the skin and bone (column 6, lines 11-15). The supplement can comprise pantothenic acid because it is important in increasing energy and helps convert food into energy (column 8, lines 11-14).
	Miljkovic teach ascorbic acid (Vitamin C) has a pronounced tendency for oxidative degradation, especially in aqueous environments; wherein the oxidative degradation results in instability of Vitamin C (paragraph 0004). In formulations comprising Vitamin C water can be excluded to help prevent oxidative degradation (paragraph 0004).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add manganese sulfate and pantothenic acid to the composition of Marocchi et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition of Marocchi et al. with the ability to maintain the integrity of the skin and bone and increase energy. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to only select variations of the compounds in Marocchi et al. and Chandra that don’t have mobile bound water or in hydrate form and have a reasonable expectation of success. One would have been motivated to do so to create a water free environment in the tablet in order to prevent the oxidative degradation of vitamin C. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that one of ordinary skill in the art at the time of the instant invention would not have been motivated to look to the teachings of Miljkovic in order to modify the tablet of Marocchi et al. to be fully anhydrous, since Miljkovic to a cream not a tablet and is only concerned with degradation of ascorbic acid. Applicant’s argument has been fully considered but found not to be persuasive. The teachings of Miljkovic with regard to ascorbic acid degradation by water is indifferent to the composition form, since it is a property of ascorbic acid to be degraded in presence of water. Since, Marocchi et al. teach a composition that comprises water, one of ordinary skill in the art would know how to reduce or eliminate water from a tablet composition and would be motivated by the general teaching of Miljkovic with regard to the degradation of ascorbic acid. The fact that other compounds would be equally protected is an advantage that Applicant has recognized but would have flowed naturally from the modification suggested by the prior art.
Applicant finally argues that the challenge of the prior art does not teach or suggest anything about chemical and physical stability of the composition. Applicant’s argument has been fully considered but found not to be persuasive. Miljkovic teach that reaction with water causes stability problems and therefore elimination of water when vitamin C is present improves the stability of those compositions. Improvement of stability inherently lead to reduced spotting and maintenance of disintegration time. However, even assuming arguendo that the motive is different, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the foregoing reasons the rejection is maintained.
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is reiterated from the previous Office Action.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8491937. The claims of US Patent 8491937 are directed to a composition that also comprises at least one polyvalent metal such as iron, magnesium, zinc, and/or copper, at least one oxidizable vitamin such as vitamin C, vitamin E, vitamin A, vitamin A precursors, vitamin B6, vitamin D3, and folic acid, anhydrous dicalcium phosphate, niacin, pantothenic acid, and may further comprise a carotinoid. The claims are also directed to the composition being able to reduce oxidation induced spotting and stabilizing disintegration behavior. Therefore, the instant claims are at least obvious in view of the claims of US Patent 8491937.
Response to Applicant’s Arguments
Applicant argues that rejection should be held in abeyance until the claims are in condition for allowance. Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/
Primary Examiner, Art Unit 1617